PROSPER MARKETPLACE, INC. 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 October 4, 2011 By EDGAR Submission Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 4561 Washington, DC20549 Attention:Christian Windsor RE: Prosper Marketplace, Inc. Post Effective Amendment #12 on Form S-1 SEC File 333-147019 Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Prosper Marketplace, Inc. (the “Registrant”) hereby requests acceleration of the effective date of its Post Effective Amendment #12 on Form S-1 (SEC File No. 333-147019), as amended (the “Post Effective Amendment #12”), so that it may become effective as soon as practicable on October 4, 2011, or as soon thereafter as possible. The Registrant hereby acknowledges that: (i) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Post Effective Amendment #12 effective, it does not foreclose the Commission from taking any action with respect to the Post Effective Amendment #12; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Post Effective Amendment #12 effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Post Effective Amendment #12; and (iii) the Registrant may not assert the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Post Effective Amendment #12 effective as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call Keir Gumbs of Covington & Burling LLP, special counsel to the Company, at 202-662-5500 as soon as the Post Effective Amendment #12 has been declared effective. Securities and Exchange Commission October 4, 2011 Very truly yours, PROSPER MARKETPLACE, INC. By: /s/ Sachin Adarkar Name: Sachin Adarkar Its: General Counsel
